HIGGINBOTHAM, J.
|2A British corporation, Atlas Travel Insurance Services Limited, d/b/a Atlas Direct (“Atlas”), appeals the denial of its motion to annul a default judgment that was rendered against it and in favor of a Louisiana hospital, NorthShore Regional Medical Center, L.L.C., d/b/a NorthShore Regional Medical Center (“NorthShore”).1 Atlas argues that it was improperly served and it has never waived its objection to personal jurisdiction. Atlas argues in the alternative, that even if service of process was found to be proper, the final default judgment rendered against it was obtained via fraud and/or ill practices, which mandates annulment pursuant to La.Code Civ. P. art. 2004(A).
We find, however, that we cannot consider the issues raised by Atlas in this appeal because we recognize sua sponte that this appeal (Appeal No. 2012-1400, hereafter referred to as “NorthShore III ”) is now moot, given our decision to vacate the default judgment at issue in a companion appeal rendered this same date in this case. See NorthShore Regional Medical Center, L.L.C. v. Dill, 2012-0850 (La.App. 1st Cir. 3/22/13), 115 So.3d 475, 2013 WL 1182033 (hereafter referred to as “North-Shore II”). Since we vacated the trial *1141court’s confirmation of the final default judgment dated November 15, 2011, in NorthShore II, the issues raised in this appeal, NorthShore III, are no longer jus-ticiable issues. Courts may not decide cases that are moot or where no justiciable controversy exists. An issue is “moot” when it has been deprived of practical significance and made abstract or purely academic. Suire v. Lafayette City-Parish Consol. Government, 2004-1459 (La.4/12/05), 907 So.2d 37, 55. The remedy for this type of mootness is dismissal of the appeal.
^Accordingly, we hereby dismiss as moot Atlas’s appeal of the trial court’s denial of the motion to annul default judgment, by summary opinion in accordance with Uniform Rules — Louisiana Courts of Appeal, Rule 2-16.2(A)(3). All costs of this appeal are assessed to defendant-appellant, Atlas Travel Insurance Services Limited, d/b/a Atlas Direct.
APPEAL DISMISSED AS MOOT.

. NorthShore is currently known as Tenet 100 Medical Center Slidell, L.L.C.; however, because the caption of the case in the record has not been changed to reflect NorthShore’s new name, for consistency we will use the former business name.